Citation Nr: 9920912	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-03 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to basic eligibility for 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from January 29, to March 
1, 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the above-noted claim.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999). 


FINDINGS OF FACT

1.  In October 1974, the RO found that the veteran did not 
meet the basic eligibility requirements for nonservice-
connected pension benefits.  He was notified of the decision, 
and he did not appeal.

2.  Evidence has not been presented or secured since the 
October 1974 RO rating decision that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The October 1974 RO rating decision which found that the 
veteran did not meet the basic eligibility requirements for 
nonservice-connected pension benefits is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998).

2.  Evidence received since the October 1974 RO rating 
decision which found that the veteran did not meet the basic 
eligibility requirements for nonservice-connected pension 
benefits is not new and material evidence, and the veteran's 
claim has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was admitted to Cerritos Gardens General Hospital 
on September 18, 1972, with severe epigastric distress, 
nausea and vomiting.  He had a very long history of 
epigastric distress which had not been adequately treated in 
the past.  Recently, epigastric distress had been increasing 
and often awakened him at night.  It was not relieved by 
milk, antacids or even adherence to a bland regimen.  He was 
a very nervous child with an overbearing mother and as a 
consequence, was not doing well in school.  As his school 
work became poorer, his ulcer acted up more and more.  On 
review of systems, there were complaints of burning pain, 
nausea and vomiting.  There was no hematemesis or melena.  
The examiner noted that the epigastrium was tender.  An upper 
gastrointestinal series (UGI) revealed duodenal deformity 
with no active ulceration.  However, it was noted that the 
veteran certainly had enough symptomatology for an ulcer with 
a deformed bulb; therefore, it was determined that he must 
have active ulcer disease.  He was placed on a bland ulcer 
regimen and did quite well after approximately two to three 
days of hospitalization.  He was discharged on September 21, 
1972, with a copy of a diet, Mylanta, and Combid spansules.  
The final diagnosis was duodenal ulcer disease.

The veteran was re-admitted to Cerritos Gardens General 
Hospital on October 31, 1972, with severe epigastric pain and 
burning.  There was no hematemesis or melena.  It was noted 
that he did not adhere too well to his diet; however, his 
upper gastrointestinal (GI) disease was obviously so 
clinically severe that every time he went off his medication 
he suffered.  There was definite epigastric tenderness even 
to mild palpation.  UGI series revealed deformity of the 
duodenal bulb with no evidence of active ulceration.  A small 
bowel study was negative.  The veteran was placed on a rather 
rigid bland regimen with Mylanta, milk and anticholinergic 
therapy.  His epigastric distress disappeared after 
approximately four days of hospitalization.  He was 
discharged on November 3, 1972, on a bland ulcer regimen, 
milk, and Mylanta.  Pertinent diagnoses included duodenal 
ulcer disease.

The veteran was again admitted to Cerritos Gardens General 
Hospital on November 16, 1972, with hematemesis.  He vomited 
an ounce of red blood and some coffee-ground material on 
several occasions prior to admission.  He also suffered from 
severe epigastric pain and emotional instability.  He was not 
able to follow his diet properly outside the hospital.  There 
was no melena.  There was definite epigastric tenderness even 
on mild palpation.  The veteran was placed on a rigid bland 
regimen with antacids and anticholinergic therapy.  He did 
well after two days of hospitalization.  On discharge on 
November 18, 1972, the final diagnosis was GI bleeding 
secondary to peptic ulcer disease.

On entrance examination on January 29, 1974, the veteran gave 
a history of stomach or intestinal trouble.  He reported 
occasional vomiting from pizza.  The examiner noted no 
evidence of ulcer disease.

On February 11, 1974, the veteran sought treatment for 
abdominal pain for one week, aggravated by exercise.  There 
was diffuse tenderness of the abdomen.  Stool was guaiac 
negative.  The assessment was peptic ulcer disease by 
history.  The veteran was prescribed Mylanta.  He was placed 
on a physical profile.  Basic training was stopped.  
Separation proceedings were initiated.  

On separation examination on February 12, 1974, the veteran 
reported that there had been no change in his medical 
condition since his examination on January 29, 1974.  A 
duodenal ulcer was diagnosed.   It was determined that he was 
not qualified for induction.

In August 1974, the veteran claimed entitlement to service 
connection for an ulcer and entitlement to nonservice-
connected pension benefits.  He reported that he had a 
complete recovery with no further medical treatment after his 
1972 hospitalizations for ulcer disease.  He then earned his 
high school diploma, worked and went to karate school for 
about six months with no health problems prior to active 
service.  He had lost about 20 pounds since his separation 
from service.  He provided a copy of his DD Form 214, 
Honorable Discharge and a service medical record (physical 
profile) in conjunction with his claim.

In October 1974, the RO denied entitlement to service 
connection for a duodenal ulcer and determined that the 
veteran did not meet the basic eligibility requirements for 
nonservice-connected pension benefits.  The ulcer claim was 
denied on the grounds that the veteran had a long history of 
peptic ulcer disease prior to entering service.  The pension 
claim was denied on the grounds that the veteran had less 
that 90 days active duty, was not discharged for disability 
incurred in service in the line of duty, and did not have at 
the time of separation from service a service-connected 
disability which in medical judgment would have warranted a 
discharge for disability.  The RO notified the veteran of 
this decision and his appellate rights by letter dated 
October 29, 1974.  He did not appeal.

In November 1996, the veteran sought to reopen his claim.  He 
reported that he was treated for ulcers on February 20, 1974.  
He again submitted a copy of his DD Form 214, Honorable 
Discharge and a service medical record (physical profile).  

In support of his claim, the veteran provided August 1976 
hospitalization records from Ouachita Memorial Hospital (H. 
King Wade, Jr., M.D.).  It was indicated that he had an 
earlier hospitalization in August 1976 when it was felt that 
he had probably passed a small kidney stone.  His complaints 
included severe pain of the abdomen and left back.  He stated 
that his ulcer was acting up; however, the examiner stated 
that the veteran suffered from a neuromuscular situation with 
possible radiculitis.  Working diagnoses included rule out 
sacroiliac disease and question, urinary tract problem.   

The veteran also provided a September 1993 medical record 
from Kenneth A. Martin, M.D., showing treatment for a right 
knee condition.

In a March 1998 written statement, the veteran reported that 
he had serious stomach problems during active service and was 
in "top physical condition" when he entered active service.  
He further stated that he had no medical treatment for three 
years prior to active service, and that his condition was 
aggravated by active service.  He reportedly had seen 
numerous doctors, was hospitalized and had been taking 
medication ever since his separation from active service.  

The veteran and his mother testified at a personal hearing 
before the RO in March 1998.  The veteran stated that he had 
an ulcer condition prior to active service that was dormant 
for two years.  He was physically active, took karate lessons 
and worked.  He was on no medication.  However, he began to 
have stomach problems immediately after entering active 
service, i.e., during basic training.  His condition 
thereafter continued to cause him problems following his 
separation from active service.  He was treated over the 
years; however, his records from California were almost 
impossible to find.  His family doctor, James Byron Doris, 
M.D., had retired and passed away.  Dr. McMahan also had no 
records of treating him.  He was not able to remember the 
names of his other doctors.  His mother indicated that Dr. 
John Bond may have some records dated between 1980 and 1988.  
She stated that she would attempt to obtain records from Dr. 
Bond.  She was provided 60 days within which to submit the 
evidence.  She was also going to attempt to obtain some 
additional records from Dr. McMahon.  The veteran further 
stated that he was had been treated at the VA Medical Center 
(VAMC) in Little Rock, Arkansas, since 1996.   He was denied 
entitlement to Social Security Administration (SSA) 
disability benefits.

The veteran testified at a personal hearing before the Board 
in May 1999.  His contentions remained essentially the same.  
He stated that he had severe pain and threw up blood during 
active service and was treated in the infirmary.  He also 
stated that he was not able to obtain any additional post-
service medical records since his last hearing because his 
doctor had passed away.   


II.  Legal Analysis

Basic entitlement to pension benefits exists if a veteran 
served in the active military, naval or air service for a 
period of 90 days or more during a period of war; during a 
period of war and was discharged or released from such 
service for a service-connected disability; for a period of 
90 consecutive days or more and such period either began or 
ended during a period of war; or for an aggregate of 90 days 
or more in two or more separate periods of service during the 
same or different war periods.  38 U.S.C.A. § 1521(j) (West 
1991); 38 C.F.R. § 3.3 (1998).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for peptic ulcers may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

Service connection for a disability may also be established 
based on aggravation of disease or injury which preexisted 
service when there is an increase in disability during 
service unless the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  Establishing service connection for a 
disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where a final RO decision 
existed on a claim, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A §  7104(b) 
(West 1991).  The exception is that if new and material 
evidence is presented or secured with respect to the claim, 
the Secretary shall reopen the claim and review the former 
disposition. See 38 U.S.C. §  5108, 7104.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
§ 3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999). 

Here, the RO denied the veteran's claim in October 1974 
because veteran did not serve at least 90 days during wartime 
or have a service-connected disability at the time of 
discharge.  It was determined that his ulcer condition 
existed prior to active service and was not aggravated 
thereby.  The RO notified him of this decision in that same 
month.  The notification letter was sent to the veteran at 
his most recent address of record.  Accordingly, the Board 
concludes that the veteran was properly notified of the 
October 1974 rating decision.  Because he did not file a 
notice of disagreement with that decision within one year, 
the rating decision became final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (1998).

Accordingly, the Board must consider whether new and material 
evidence has been submitted since the October 1974 RO 
decision in accord with the holding in Hodge, supra.  No 
prejudice to the veteran results from the Board's appellate 
disposition herein because the Board's review of the claim 
under the more flexible Hodge standard accords the appellant 
a less stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of the October 1974 rating decision, the evidence 
showed that the veteran's ulcer condition pre-existed his 
active service and was not aggravated during active service.  
Therefore, in order to be material, there would have to be 
competent evidence tending to show aggravation of the pre-
service ulcer condition during active service, or evidence 
showing that the veteran had 90 days of active service.  Any 
"new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Evidence associated with the claims file subsequent to the 
October 1974 RO rating decision consists, in pertinent part, 
of the following:  (1) a copy of the veteran's DD Form 214; 
(2) a copy of the veteran's Honorable Discharge; (3) a copy 
of a service medical record (physical profile); (4) August 
1976 hospitalization records from Ouachita Memorial Hospital; 
(5) a September 1993 medical record from Kenneth A. Martin, 
M.D.; and (6) statements from the veteran and his mother, 
including testimony presented at a personal hearing at the RO 
in March 1998 and before the Board in May 1999. 

The evidence received subsequent to October 1974 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Items 1, 2 and 3 are not new as they were of record in 
October 1974.  The veteran's and his mother's lay statements 
(item 6) are essentially a repetition of the veteran's 
previous assertions, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).   Moreover, the lay statements concerning 
aggravation of the pre-service ulcer condition are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The August 1976 hospitalization records from Ouachita 
Memorial Hospital and the September 1993 medical record from 
Kenneth A. Martin, M.D. (items 4 and 5) are new.  However, 
they are not probative with respect to the issue of whether 
the pre-service ulcer condition was aggravated during active 
service, and are therefore not material.  This evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The September 1993 
medical record from Kenneth A. Martin, M.D. shows complaints 
and treatment only for a right knee disorder.  The August 
1976 hospitalization records from Ouachita Memorial Hospital 
show only that the veteran complained that his ulcer was 
acting up two years following his separation from active 
service.  There were no objective findings concerning an 
ulcer at that time.  No additional evidence has been 
presented showing that the veteran had 90 days of active 
service during wartime.  As stated above, what is lacking 
here is the kind of evidence needed to reopen this case, 
i.e., evidence tending to show aggravation of the pre-service 
ulcer condition during active service, or that the veteran 
served in the active military, naval or air service for a 
period of 90 days or more.

New and material evidence has not been submitted to reopen 
the claim of entitlement to basic eligibility for nonservice-
connected pension benefits, and the October 1974 RO rating 
decision remains final.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to basic 
eligibility for nonservice-connected pension benefits.  The 
veteran has indicated that his post-service private treatment 
records are no longer available.  Although the RO has not 
requested his medical records from the VAMC in Little Rock, 
Arkansas, or from SSA, additional development to obtain these 
records is unnecessary in view of the medical evidence 
currently of record.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  Evidence of an ulcer disorder 
many years after service would not suffice to reopen the 
claim.  There is no basis for speculating that this evidence 
would provide evidence of inservice aggravation, or any other 
significant evidence, to reopen the claim.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
with regard to this claim under 38 U.S.C.A. § 5103(a) (West 
1991).



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to basic eligibility for nonservice-
connected pension benefits is not reopened, and the appeal is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

